Reargument ordered during the first week of the January, 1961 session. The Court of Appeals desires to hear argument and will receive additional briefs on two questions: First, whether section 1377 of the Civil Practice Act requires court approval for a lease (original or renewal) for a five-year period but made and signed some time before the date the term is to commence; second, whether the provision of this 1958 lease, printed at folios 197-198 of the record, makes that lease invalid as providing without court approval for a term longer than five years.